Case 8:21-cv-01069-VMC-JSS Document 17 Filed 06/18/21 Page 1 of 5 PageID 317




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                       CASE NO. 8:21-cv-01069-VMC-JSS

DEPOSITORS INSURANCE COMPANY and
ALLIED PROPERTY & CASUALTY
INSURANCE COMPANY,

      Plaintiffs,

v.

WTA TOUR, Inc., a corporation, and
MADISON BRENGLE, and individual,

      Defendants.
                                           /

           JOINT MOTION FOR MODIFIED SCHEDULING ORDER

      Plaintiffs Depositors Insurance Company (“Depositors”) and Allied Property

& Casualty Insurance Company (“Allied”) (collectively “Plaintiffs”) and Defendant

WTA Tour, Inc. (“WTA”), by and through their respective counsel and pursuant to

Federal Rule of Civil Procedure 16, move the Court for entry of a scheduling order

that expedites timeframes for filing dispositive motions and stays case management

and discovery requirements until after ruling on such motions. In support of this

Motion, the parties state the following:

      1.     By way of their Complaint, Plaintiffs seek a declaration that neither

Depositors nor Allied have a duty to defend WTA in an action brought by Madison

Brengle against WTA (the “Underlying Action”). See ECF No. 1.
Case 8:21-cv-01069-VMC-JSS Document 17 Filed 06/18/21 Page 2 of 5 PageID 318




       2.     In turn, WTA has filed a Counterclaim, seeking damages from

Depositors’ failure to defend WTA in the Underlying Action, as WTA maintains is

required by the parties’ insurance contract. See ECF No. 9.

       3.     Thus, a central issue raised through these pleadings is whether Plaintiffs

have a duty to defend WTA in the Underlying Action.

       4.     Considering the issue of Plaintiffs’ duty to defend is a pure legal issue that

may be resolved based upon the pleadings and the attached exhibits (which include

the arbitration demand from the Underlying Action and the applicable insurance

policies), the parties propose an Amended Scheduling Order requiring the filing of

dispositive motions at an early stage.

       5.     In the meantime, the parties agree not to exchange initial disclosures as

described in Federal Rule of Civil Procedure 26(a)(1).

       6.     The parties also request that the Court enter an Order (1) adopting the

proposed amended scheduling order, as described below, and (2) staying all case

management deadlines and discovery requirements until the Court has ruled on the

parties’ cross motions for judgment on the pleadings.

       7.     Proceeding under the proposed scheduling order will expedite the

resolution of a central issue to this litigation, while simultaneously reducing the

parties’ costs and fees.




                                             2
Case 8:21-cv-01069-VMC-JSS Document 17 Filed 06/18/21 Page 3 of 5 PageID 319




    8. Accordingly, utilizing its inherent discretion to manage its docket 1, the parties

request that the Court set the following Modified Scheduling Order:

    • Within sixty (60) days of the granting of this Motion, the parties shall file cross

        motions for judgment on the pleadings regarding Plaintiffs’ duty to defend

        WTA in the Underlying Action.

    • The parties shall respond to the cross motions within fourteen (14) days of their

        filing.

    • Any reply shall be filed within fourteen (14) days of the filing of the applicable

        response.

    • Within seven (7) days of the Court’s ruling on the cross motions for judgment

        on the pleadings, the parties will file a joint status report regarding any

        outstanding issues in this litigation.

    WHEREFORE the parties respectfully request that the Court enter a Scheduling

Order conforming with the schedule proposed in this Motion 2, and grant such further

and additional relief as this Court deems just and proper.


/s/ Ronald L. Kammer
Ronald L. Kammer
Florida Bar No. 360589
rkammer@hinshawlaw.com
Edward T. Sylvester

1
 See, e.g., Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001) (“[W]e accord
district courts broad discretion over the management of pre-trial activities, including discovery and
scheduling.”).
2
  The parties can provide a proposed scheduling order if that would assist the Court. However, in view
of Local Rule 3.01(f) and this Court’s practices, the parties have not included a proposed scheduling
order with this Motion.

                                                   3
Case 8:21-cv-01069-VMC-JSS Document 17 Filed 06/18/21 Page 4 of 5 PageID 320




Florida Bar No. 051612
esylvester@hinshawlaw.com
HINSHAW & CULBERTSON LLP
2525 Ponce de Leon Boulevard, Fourth Floor
Coral Gables, Florida 33134-6044
(T): 305-358-7747 (F): 305-577-1063
Counsel for Plaintiffs Depositors Insurance
Company and Allied Property and Casualty Insurance Company

/s/ Jared DuBosar
Matthew Triggs
Florida Bar No. 865745
Jared M. DuBosar
Florida Bar No. 1011630
PROSKAUER ROSE LLP
2255 Glades Road, Suite 421A
Boca Raton, FL 33431
Tel: (561) 241-7400
Fax: (561) 241-7145
E-Mail: mtriggs@proskauer.com
E-Mail: jdubosar@proskauer.com
Secondary: florida.litigation@proskauer.com

John E. Failla*
PROSKAUER ROSE LLP
Eleven Times Square
New York, NY 10036
Tel: (212) 969-3000
Fax: (212) 969-2900
Email: jfailla@proskauer.com

*Admitted Pro Hac Vice.

Attorneys for Defendant WTA Tour, Inc.




                                         4
Case 8:21-cv-01069-VMC-JSS Document 17 Filed 06/18/21 Page 5 of 5 PageID 321




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 18, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notifications

of such filing to all CM/ECF participants in this case.

                                                   /s/ Jared DuBosar
                                                    Jared DuBosar




                                           5
